Case 2:20-cv-00030-JRG Document 290 Filed 04/09/21 Page 1 of 8 PageID #: 22366




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             MARSHALL DIVISION


 HUAWEI TECHNOLOGIES CO. LTD.,

             Plaintiff,
                v.
 VERIZON COMMUNICATIONS, INC., et al.,            No. 2:20-cv-030-JRG

                 Defendants.                      Jury Trial Demanded


 VERIZON BUSINESS NETWORK
 SERVICES, INC., et al.,

           Counterclaim-Plaintiffs,

                      v.

 HUAWEI TECHNOLOGIES CO. LTD., et al.,

          Counterclaim-Defendants.


       HUAWEI’S REPLY IN SUPPORT OF MOTION FOR CLARIFICATION
Case 2:20-cv-00030-JRG Document 290 Filed 04/09/21 Page 2 of 8 PageID #: 22367



       INTRODUCTION

       Huawei is not asking the Court to quash deposition topics 108 and 109. The Court already

ruled on that, and Huawei provided a witness prepared to testify on those topics. The issue now is

whether Huawei must answer certain questions Verizon posed during the deposition. Any answer

to certain questions can

                                 presenting the kind of “oppression” barred by Fed. R. Civ. P

30(d)(3). Verizon’s strategy is now clear: use broad discovery practice to achieve sanctions, a

stay, or dismissal, thereby giving Verizon what it cannot achieve on the merits—unfettered

infringing without a license for the many years it could take until

       Verizon says almost nothing about the critical balance of interests to be considered under

Rule 26. In light of the testimony given by Huawei, Verizon still offers no evidence, or even

argument, tying the                 to the facts of the present case. Worse yet, Verizon deposed

multiple Huawei inventors and asked no questions related to

                                            t. Verizon’s brief is silent on this key point.

       Ultimately, Verizon relies heavily on Huawei’s choice to pursue any civil litigation in this

country                                  . Verizon’s demand that Huawei abandon all U.S. civil

litigation for the foreseeable future ignores the many thousands of United States patents held by

Huawei, and the many patent infringement cases in which Huawei is a party, both plaintiff and

defendant. That result unduly punishes Huawei simply for

    . Neither Supreme Court precedent nor Rule 26 support this result.

       Huawei respectfully requests the Court deny Verizon’s attempt to unfairly

                                                                                          .




                                                                                                      1
Case 2:20-cv-00030-JRG Document 290 Filed 04/09/21 Page 3 of 8 PageID #: 22368
Case 2:20-cv-00030-JRG Document 290 Filed 04/09/21 Page 4 of 8 PageID #: 22369



             . And contrary to Verizon’s assertions, his testimony was not limited to

        —the inventors had never heard of any                                                   .

        Recognizing its position is neither supported by law or fact, Verizon pivots to a new

argument: that Dr. Effenberger was unprepared to testify about



     d.3 Verizon’s counsel already questioned multiple inventors on inventorship bonuses without

seeking further discovery related thereto. Verizon even failed to ask the inventors themselves

about                                           , yet Verizon now seeks sanctions against Huawei

even though the                                                                       .

        B.     The Rule 26 Balance Disfavors Any Further Answers to Verizon’s Questions.

        Verizon does not address this Court’s decisions in Erfindergemeinschaft and Ifly, which

were discussed extensively in Huawei’s opening brief. Verizon makes the same mistake as the

parties asserting unclean hands in those cases: it fails to establish a nexus between the alleged

unclean hands and the subject matter of the litigation. Erfindergemeinschaft also engaged in a

balancing test similar to Rule 26 in deciding whether to permit an untimely amendment. The lack

of nexus weighed heavily in this balance, and the same should be true here.

        Verizon also cites Gilead to support its position, but Gilead likewise requires a connection

between prior “business misconduct” and the instant litigation. Scis., Inc. v. Merck & Co., 888 F.3d

1231, 1241 (Fed. Cir. 2018) (reciting evidence that alleged misconduct was “immediately and

necessarily related” to the case at bar).




3
  Chinese law requires remuneration to be paid to named inventors “according to the scope of its
popularization and application and the economic benefits obtained.” PATENT LAW OF THE P.R.C.
(2008), ch. 1, art. 16 available at https://www.cnipa.gov.cn/art/2015/9/2/art_97_28193.html,
English Microsoft-browser translation attached as Exhibit 1.
                                                                                                       3
Case 2:20-cv-00030-JRG Document 290 Filed 04/09/21 Page 5 of 8 PageID #: 22370



          Verizon also does not dispute Huawei’s description




                      . Moreover, Verizon attempts to distinguish Reliable by ignoring its key

holding, while also failing to mention, much less distinguish, additional precedent that stands for

the proposition that corporate employees

                                              . This critical point renders the burden side of the Rule

26 balance undisputed.

          Verizon instead argues that Huawei should be required to suffer the consequences of

pursuing civil litigation                                         .4 Verizon frames its strategy with

speculation unfettered to anything in the record, and never links the alleged bad acts to the patents-

in-suit. On the other hand, Huawei has now offered clear corporate testimony that there is no such

connection. Verizon did not even bother to ask the inventors when it deposed them. Verizon

claims it lacked the information to do so at the time of the inventors’ depositions, but this is

nonsense. As Verizon emphasizes,

                                                                                     . Despite this early

knowledge at the start of the litigation, Verizon failed to ask any inventors about their personal

involvement vel non                                     or ask for any documents about the routine

inventorship bonuses paid to inventors. On this record, the balancing test of Rule 26 favors Huawei

and its ability to enforce its patents in this court without being subject to unnecessary discovery

designed to                                           a free pass for Verizon to continue infringing.



4
    The               has been pending for over a year, and a trial date has yet to be set.
                                                                                                          4
Case 2:20-cv-00030-JRG Document 290 Filed 04/09/21 Page 6 of 8 PageID #: 22371



        C.     Verizon’s Request for Sanctions Is Unsupported.

        The law is clear that Rule 37 sanctions are appropriate only if a party violates a previous

court order. The law is also clear that declining to answer a deposition question—as opposed to

improperly instructing a witness not to answer—is not itself sanctionable.5

        Indeed, Rule 37 provides that the remedy for failing to answer a deposition question is a

motion to compel an answer. F.R.C.P. 7(a)(3)(B)(i). By contrast, Rule 37 permits sanctions only

for failure to comply with a court order. F.R.C.P. 37(b)(1).6 Here, like its posturing on many

issues, Verizon’s position is one of extreme overreach. Huawei has violated no order because the

specific questions and issues raised in this motion have not previously been litigated—Verizon’s

“waiver” argument readily admits this reality.

         Huawei’s position is principled and raises an important question about the intersection of

civil                        .   Any answer to the questions at issue could

                                                                                           .   Given

Verizon’s failure to establish a nexus between the alleged unclean hands and the subject matter of

the litigation, the Rule 26 balance is strongly in Huawei’s favor for the particular questions at issue.

The risk of undue prejudice far outweighs any minimal probative value.

        CONCLUSION

        For the foregoing reasons, Huawei respectfully asks the Court to clarify its order requiring a

deposition on topics 108 and 109 and limit the deposition to testimony already given.


5
 Verizon notes but does not challenge the one instance counsel instructed Dr. Effenberger not to
answer on grounds of privilege. Verizon does not argue that assertion of privilege was improper.
6
  See Evans v. Griffin, 932 F.3d 1043, 1046 (7th Cir. 2019) (sanctions available “only when a
litigant fails ‘to comply with a court order’…. Use of Rule 37(b) is therefore impossible if there is
no court order in place. A party lays the predicate for Rule 37(b) sanctions by filing a motion under
Rule 37(a) seeking ‘an order compelling disclosure or discovery.’”); National Microsales Corp. v.
Chase Manhattan Bank, N.A., 761 F. Supp. 304, 307-08 (S.D.N.Y. 1991) (denying sanctions
because plaintiff did not move under Rule 37(a) and deponent did not violate court order).
                                                                                                       5
Case 2:20-cv-00030-JRG Document 290 Filed 04/09/21 Page 7 of 8 PageID #: 22372



 Dated: April 6, 2021                 Respectfully submitted,

                                      /s/ Gregory P. Love
                                      Bradley W. Caldwell
                                      Texas Bar No. 24040630
                                      bcaldwell@caldwellcc.com
                                      Jason D. Cassady
                                      Texas Bar No. 24045625
                                      jcassady@caldwellcc.com
                                      John Austin Curry
                                      Texas Bar No. 24059636
                                      acurry@caldwellcc.com
                                      Justin T. Nemunaitis
                                      Texas Bar No. 24065815
                                      jnemunaitis@caldwellcc.com
                                      CALDWELL CASSADY CURRY P.C.
                                      2121 N. Pearl St., Suite 1200
                                      Dallas, Texas 75201
                                      (214) 888-4848

                                      Richard B. Roper
                                      State Bar No. 17233700
                                      Richard.Roper@tklaw.com
                                      THOMPSON & KNIGHT LLP
                                      1722 Routh Street, Suite 1500
                                      Dallas, Texas 75201
                                       (214) 969-1700

                                      Gregory P. Love
                                      Texas Bar No. 24013060
                                      greg@lovetrialfirm.com
                                      LOVE LAW FIRM
                                      P.O. Box 948
                                      Henderson, Texas 75653
                                      (903) 212-4444

                                      Attorneys for Plaintiff/Counterclaim
                                      Defendant Huawei Technologies Co. Ltd.
                                      and Counterclaim Defendants Huawei
                                      Technologies USA, Inc. and Futurewei
                                      Technologies, Inc.




                                                                               6
Case 2:20-cv-00030-JRG Document 290 Filed 04/09/21 Page 8 of 8 PageID #: 22373




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that counsel of record is being served with a copy of

 the foregoing document via the Court’s electronic filing system and email on this 6th day of

 April 2021.


                                                      /s/ Gregory P. Love
                                                      Gregory P. Love




               CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL

        The undersigned certifies that the foregoing document is authorized to be filed under

 seal pursuant to the Protective Order submitted in this case.


                                                      /s/ Gregory P. Love
                                                      Gregory P. Love




                                                 1
